DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:
Claim 9, line 4, recites “by on detecting” which is grammatically awkward and should be changed to --by detecting--.
Claim 18, lines 1-2, recites “wherein the determine when unintended joystick motions of the joystick” which is grammatically awkward and should be changed to --wherein when determining that unintended joystick motions of the joystick--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 16, recites “monitor for disturbance forces” which is indefinite because it is unclear what the difference is between the disturbance forces from line 16 and the disturbance forces from line 11.  Are there two sets of disturbance forces?  Should line 16 be changed to --monitor for the disturbance forces--?
Claim 19, line 16, recites “by disturbance force sensors” which is indefinite because it is unclear what the difference is between the disturbance force sensors from line 16 and the disturbance force sensors from line 11.  Are there two sets of disturbance force sensors?  Should line 16 be changed to --by the disturbance force sensors--?
Claim 20, line 3, recites “the disturbance force sensor” which is indefinite because it is unclear it is unclear which one of the disturbance force sensors the Applicant is referring to.  The Applicant has not previously single out one of the plurality of disturbance force sensors.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredrickson et al. (US 2018/0058039 A1).
Regarding claim 1, Fredrickson et al. discloses a work vehicle magnetorheological fluid (MRF) joystick system for usage onboard a work vehicle, the work vehicle MRF joystick system comprising:
a joystick device, comprising:
a base housing (56, 58);
a joystick (54) movably mounted to the base housing; and
a joystick position sensor (72) configured to monitor movement of the joystick relative to the base housing;
an MRF joystick resistance mechanism (57) controllable to vary a first joystick stiffness resisting movement of the joystick relative to the base housing in at least one degree of freedom; and
a controller architecture (78) coupled to the joystick position sensor and to the MRF joystick resistance mechanism, the controller architecture **[configured to:
detect when unintended joystick motion conditions occur during operation of the work vehicle; and
when detecting unintended joystick motion conditions, command the MRF joystick resistance mechanism to increase the first joystick stiffness in a manner reducing susceptibility of the joystick device to unintended joystick motions]** (78 is capable of detecting motions of the joystick via the position sensor [element 72], and is capable of operating the MRF joystick resistance mechanism [element 57] thereby increasing the movement resistance on the joystick therefore the structure of Fredrickson et al. meets the functional language claim limitations.  See Paragraph 0035.  Furthermore, the controller (78) is capable of being programmed to complete the limitations recited in the claim and claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim.).
Regarding claim 2, Fredrickson et al. discloses that the controller architecture is **[configured to detect when unintended joystick motion conditions occur during work vehicle operation by determining whether joystick motions, when sensed by the joystick position sensor, are intentionally caused by an operator of the work vehicle]**.
Regarding claim 3, Fredrickson et al. discloses that the controller architecture is **[further configured to:
identify when joystick motions sensed by the joystick position sensor comprise operator-induced oscillations of the joystick; and
determine that the joystick motions are unintentionally caused by the work vehicle operator when the joystick motions comprise operator-induced oscillations of the joystick]**.
Regarding claim 4, Fredrickson et al. discloses that the controller architecture is **[further configured to:
when identifying the joystick motions comprise operator-induced oscillations of the joystick, estimate a magnitude of the operator-induced oscillations; and
progressively increase the first joystick stiffness until the magnitude of the operator induced oscillations of the joystick decreases below a predetermined acceptance threshold]**.
Regarding claim 9, Fredrickson et al. discloses a vehicle motion data source (a pedal) coupled to the controller architecture; and
wherein the controller architecture is **[configured to detect when unintended joystick motion conditions occur by on detecting abrupt changes in a speed, heading, or orientation of the work vehicle utilizing data from the vehicle motion data source]**.
Regarding claim 10, Fredrickson et al. discloses that the controller architecture is **[configured to detect when unintended joystick motion conditions occur based, at least in part, on usage of a particular implement type by the work vehicle]**.
Regarding claim 12, Fredrickson et al. discloses that the joystick device is rotatable relative to the base housing about a first axis (along 45; see Figure 2) and about a second axis (along 46; see Figure 2) perpendicular to the first axis; and
wherein the first joystick stiffness comprises a force (the force that resists movement of the joystick along 45) resisting rotation of the joystick device about at least the first axis.
Regarding claim 13, Fredrickson et al. discloses that the MRF joystick resistance mechanism is further controllable to vary a second joystick stiffness (the force that resists movement of the joystick along 46) resisting rotation of the joystick about the second axis; and
wherein the controller architecture is **[configured to selectively command the MRF joystick resistance mechanism to vary the first joystick stiffness independently of the second joystick stiffness]**.
Regarding claim 14, Fredrickson et al. discloses an operator interface (90; see Paragraph 0033) coupled to the controller architecture; and
wherein the controller architecture is **[configured to detect when unintended joystick motion conditions occur based, at least in part, on operator input entered via the operator interface indicating that elevated disturbance forces are likely to occur during impending operation of the work vehicle]**.
Regarding claim 15, Fredrickson et al. discloses a work vehicle magnetorheological fluid (MRF) joystick system for usage onboard a work vehicle, the work vehicle MRF joystick system comprising:
a joystick device, comprising:
a base housing (56, 58);
a joystick (54) movably mounted to the base housing; and
a joystick position sensor (72) configured to monitor movement of the joystick relative to the base housing;
an MRF joystick resistance mechanism (57) controllable to vary a joystick stiffness resisting movement of the joystick relative to the base housing in at least one degree of freedom; and
a controller architecture (78) coupled to the joystick position sensor and to the MRF joystick resistance mechanism, the controller architecture **[configured to:
determine when unintended joystick motions of the joystick are presently occurring based, at least in part, on data provided by the joystick position sensor; and
when determining that unintended joystick motions are presently occurring, command the MRF joystick resistance mechanism to increase the joystick stiffness in a manner reducing the unintended joystick motions]** (78 is capable of detecting motions of the joystick via the position sensor [element 72], and is capable of operating the MRF joystick resistance mechanism [element 57] thereby increasing the movement resistance on the joystick therefore the structure of Fredrickson et al. meets the functional language claim limitations.  See Paragraph 0035.  Furthermore, the controller (78) is capable of being programmed to complete the limitations recited in the claim and claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim.).
Regarding claim 16, Fredrickson et al. discloses that the controller architecture is **[configured to:
identify when joystick motions sensed by the joystick position sensor comprise operator-induced oscillations of the joystick; and
determine that the joystick motions are unintentionally caused by a work vehicle operator when the joystick motions comprise operator-induced oscillations of the joystick]**.
Regarding claim 17, Fredrickson et al. discloses that the controller architecture is **[further configured to:
when identifying the joystick motions comprise operator-induced oscillations of the joystick, estimate a magnitude of the operator-induced oscillations; and
progressively increase the joystick stiffness until the magnitude of the operator induced oscillations of the joystick decreases below a predetermined acceptance threshold]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 5-8, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rake et al. (CN 102027268 B) discloses an operating device having force feedback which is created by a force-feedback device, and the force-feedback device is comprised of a fluid having a controllably variable viscosity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656